Citation Nr: 0530334	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel





INTRODUCTION

The veteran had active service from April 1942 to October 
1945.  The veteran died in March 1997, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation.  The appellant 
perfected a timely appeal of this determination.


FINDINGS OF FACT

1.  The veteran died in March 1997 at the age of 79.

2.  At the time of the veteran's death, he was service-
connected for post traumatic encephalopathy with organic mood 
disorder, depressed, rated 100 percent disabling; skull, 
traumatic effect, less than 1 square inch, rated 10 percent 
disabling; and he had also established entitlement to special 
monthly compensation based on the need for regular aid and 
attendance.

3.  Due to a New York City Health Code provision, the 
Certificate of Death listed natural causes as the publicly 
releasable cause of death.

4.  On the date of the veteran's death, the terminal 
documents indicate diagnoses of renal cell carcinoma, 
carcinoma of the lung, and Alzheimer's disease.

5.  The veteran's terminal carcinoma of the lung, renal cell 
carcinoma, and Alzheimer's disease developed many years 
following service, but that the veteran's service-connected 
post traumatic brain injury contributed to the development of 
his terminal dementia.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, a 
service-connected disability contributed substantially or 
materially to cause or hasten the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. § 5100 et seq., became 
effective.  It redefines VA's obligations to assist claimants 
in developing their claims and enhances VA's duty to notify 
claimants of the information and evidence necessary to 
substantiate a claim for VA benefits.  It is applicable to 
claims pending at the time of its enactment, including the 
case presently before the Board.  In light of the favorable 
determination herein, further remand of the case for 
compliance with the VCAA is neither needed nor prejudicial.

Background

The service medical record reflect that the veteran was a 
longshoreman, and that he sustained a non-combat traumatic 
head injury during his performance of that duty in World War 
II.  This injury was described as a penetrating wound of the 
skull with fracture of right parietal, temporal and occipital 
regions, as well as a craniotomy.

The service medical records do not show, nor the appellant 
contend, that the veteran developed a malignant tumor, 
including kidney and lung cancer, during his period of active 
military service or within one year following his discharge 
from service.

The medical records indicate that the veteran developed renal 
cell carcinoma, and approximately in 1995, he underwent a 
right nephrectomy due to a tumor.  A June 1995 VA 
consultation sheet reflects that the appellant requested that 
the veteran be evaluated for early Alzheimer's disease.  A 
July 1995 entry indicates that the veteran experienced 
increased memory loss during the prior few months, and that 
he exhibited occasional confusion and mood swings.  Following 
physical examination, the examiner noted the veteran's 
traumatic brain residuals to be stable, and the assessment 
was to rule out dementia/Alzheimer's disease.  A November 
1995 neurology entry indicated a diagnosis of probable 
Alzheimer's disease, with a notation that drugs would be of 
minimal benefit, except to control future behavior problems.

Private treatment records indicate that the veteran was post-
myocardial infarction in 1995, and he also was diagnosed with 
coronary artery disease.  A September 1996 VA consultation 
sheet indicates that the veteran presented with severe chest 
pains associated with headaches.  A July 1995 computed 
tomography (CT) scan of the brain showed no focal 
abnormality.  A September 1996 chest x-ray showed a mass with 
involvement of the third rib anterolaterally and recommended 
a CT scan of the chest.  A September 1996 CT scan of the 
thorax, without contrast, showed a tiny cavitary lesion 
posteriorly in the left upper lobe, and a tiny nodule was 
noted in the right upper lobe.  A September CT scan of the 
abdomen showed no evidence of a recurrent tumor in the right 
renal bed, but showed a low attenuated lesion in the lower 
pole of the left kidney, which the reviewer opined probably 
represented a cyst, and a high attenuated lesion in the lower 
pole, which probably represented a hemorrhagic cyst.  A 
September 1996 bronchoscopy was performed, which ruled out 
lung cancer as non-diagnostic due to an unsatisfactory 
specimen.  An October 1996 chest x-ray report revealed a soft 
tissue mass lesion in the left upper lobe which, although the 
same size as before, was denser than the prior study.  Also 
noted were small lesions in the apical segment closer to the 
lesion.

A December 1996 VA mental examination report reflects that 
the veteran was assessed as incompetent to handle VA 
benefits.  The diagnosis was of an organic mood disorder, 
depressed, secondary to head trauma.  According to the 
examiner, it was likely that the veteran had also developed 
Alzheimer's disease superimposed on his organic brain 
syndrome.

X-rays taken in January 1997 were interpreted as showing that 
the left upper lobe mass had increased in size to four times 
four centimeters.  A February 1997 CT of the brain revealed 
mild periventricular micro-vascular changes and no 
intracranial bleed.  A February 1997 CT scan of the thorax 
revealed a five centimeter mass in the posterior segment of 
the left upper lobe with associated AP window and left hilar 
adenopathy.  There were several nodules in the lung fields, 
which the reviewer noted might represent metastases; but 
there was no evidence of adrenal metastases.  There was no 
gross evidence of liver metastases in the visualized portions 
of the liver.  This report indicated a setting of small cell 
carcinoma or clinically suspicious liver metastases, for 
which a CT scan contrast to evaluate the liver was suggested.  
The report also showed evidence of a hemorrhagic cyst 
involving the left kidney and mild cardiomegaly.  After oral 
contrast, the test showed left hilar adenopathy and small 
carinal nodes were visible.  Several nodules were located in 
the lingular and superior segment of the left lower lobe.  
Also, there was a questionable nodule in the right middle 
lobe and scarring of the right lung base.  The left kidney 
hyperdense cyst was compatible with a hemorrhagic cyst.

The February 1997 MRI of the thoracic and cervical segments 
of the spine revealed no evidence of metastases.  A March 
1997 x-ray report reflects that the left upper lung mass had 
increased from three centimeters to five centimeters since 
October 1996.  According to an x-ray report dated two days 
later, left pleural effusion and mediastinal lymph nodal 
enlargement could not be excluded.  A February 1997 clinical 
entry, which documented the diagnostic tests and the enlarged 
left upper lung mass, indicates a clinical diagnosis of a 
neoplasm, possibly primary lung cancer, less likely 
metastases, secondary to hyperplasmia.

Other VA treatment records dated in February 1997 reflect 
that the veteran's probable Alzheimer's disease was 
considered to be late stage, and he was manifesting sundown 
syndrome.

In a February 1997 medical statement, which was recorded over 
the name of S.G., M.D. (a VA physician), it was noted that 
the veteran had been enrolled in a VA primary care clinic, 
and that he was treated for Alzheimer's disease, traumatic 
brain injury, gout, coronary artery disease, and lung cancer.  
According to this statement, the veteran's health had 
deteriorated rapidly due to these condition; he lost his 
short-term memory capabilities; his long-term memory had 
weakening; and he had sun-downing and Parkinsonian-like 
features, which resulted in loss of motor skills.  Also, he 
had become incontinent of bladder and bowels.

In a Discharge Summary, prepared over the signature of D.M., 
M.D, it was noted that the veteran was admitted to St. Rose's 
Home in May 1997, from a hospice, with a diagnosis of 
carcinoma of the lung, Alzheimer's disease, status post-renal 
cell cancer, right nephrectomy, glaucoma, gout, hypertension, 
and coronary artery disease; and that the veteran was 
diagnosed and treated for renal cell carcinoma in 1996 at the 
Brooklyn, New York, VA Medical Center.  As reflected in this 
discharge summary, prior to this time, the veteran was a 
known VA patient, first treated in the 1940's for a traumatic 
head injury, which he had obtained during military service.  
In 1994, according to his family, he had a neurological 
evaluation due to a change in his mentation and diagnosis of 
Alzheimer's disease was indicated.  In February 1997, the 
veteran was admitted to the Brooklyn, New York, VA Medical 
Center due to weakness, lethargy, and dehydration.  At that 
time, a chest x-ray revealed a mass in the left upper lung 
(LUL).  A CT scan further revealed nodules in the pulmonary 
parenchyma of the left lower lung (LLL) and right upper lung 
(RUL).  Bronchial washings were ineffective in confirming any 
tissue diagnosis.  The origin of the neoplasm of the lung was 
undetermined-primary versus metastatic renal cell carcinoma.  
An MRI of the spine ruled out any cord compression.  The MRI 
was performed due to the fact that the veteran had rapidly 
lost his ability to ambulate.  Upon admission to St. Rose's 
Home, the veteran was lethargic and unresponsive to verbal 
commands.  His vital signs (VS) were within normal limits; 
his lower extremities were edematous one to two plus; and he 
was experiencing some difficulty swallowing.  During the 
course his four-day admission, the veteran's lethargy and 
weakness along with dysphagia increased; his respirations 
became irregular in rate and rhythm; and he was restless.  
Shortly thereafter, the veteran's restlessness subsided and 
his respiratory pattern included significant periods of 
apnea.  His respiration ceased, upon which he was pronounced 
as deceased at that time.  The final diagnoses were of 
carcinoma of the lung and renal cell carcinoma.

The veteran died in March 1997 at the age of 79 and an 
abridged copy of the death certificate, which was signed by 
D.M., M.D., lists "natural causes" as the cause of death.  
In a letter dated in March 2005, the Director, New York 
Division of Veterans Affairs, attempted to obtain an 
unabridged copy of the certificate of death that contained 
the immediate and underlying cause of the veteran's death.  
The information of record indicates that, because the New 
York City Health Code restricts such information from release 
to the public, except in cases of homicide, suicide, 
scientific research; or, for family medical histories; or, 
when the information is otherwise unavailable from other 
sources and requested by one licensed to practice medicine, 
an unabridged copy of the death certificate could not be 
provided.

At the time of the veteran's death he was service-connected 
for post traumatic encephalopathy with organic mood disorder, 
depressed, rated 100 percent disabling; skull, traumatic 
effect, less than 1 square inch, rated 10 percent disabling; 
and he had also established entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.

An undated medical statement prepared by S.A.G., M.D., a VA 
physician, reflects that the veteran was treated and followed 
at the Brooklyn, New York, VA Medical Center for several 
years; and that over the last years, the veteran had 
developed declining cognitive abilities, which were likely a 
sequelae of his in-service head injury.  The physician 
related that the appellant was able to care for the veteran 
until February 1997, when he became bed-bound and unable to 
feed himself.  According to the physician, the veteran had a 
history of a traumatic brain injury that he had sustained 
during military service, with the subsequent development of 
Alzheimer's disease.  She related that his other medical 
problems included an enlarging lung mass, the biopsy of which 
was inconclusive, and pneumonia which developed during his 
last hospitalization.  This statement also indicates that in 
March 1997 the veteran was transferred to St. Rose's Home 
where he died later that month.

In a July 1997 statement, Sister M.D.P., O.P., R.N., recorded 
that the veteran was admitted to St. Rose's Home with a 
diagnosis of lung cancer and Alzheimer's disease.  She also 
recorded that the veteran died exhibiting advanced symptoms 
consistent with both diseases in March 1997.  An October 1997 
statement, prepared by Sr. M.D., O.P., reflects the same 
terminal data provided in the July 1997 statement from St. 
Rose's Home, and documents no knowledge of an autopsy having 
been performed.

In a March 1999 private medical report, Q.A.L., M.D., 
F.A.C.S., Medical Consultant, reviewed the veteran's claims 
file.  Based on this review, Dr. L. noted the veteran had 
sustained a severe head injury during service; and 
referencing Dr. S.A.G.'s report, noted that during the last 
several years, the veteran developed progressive decrease of 
his cognitive abilities and Alzheimer's disease, which were 
likely sequelae of the veteran's head injury.  According to 
Dr. L., since 1994 the veteran's general condition 
deteriorated; he was no longer able to carry out his daily 
necessary activities; and he developed lethargy weakness and 
dehydration.  In 1996, the veteran was diagnosed with renal 
cell carcinoma and lung mass in the left upper lobe; and that 
simple bronchial washings failed to diagnose the nature of 
the tumor.  Dr. L. further indicated that the veteran's wife 
was informed that no further testing was warranted, because 
of his debilitated condition and state of general health; 
that the veteran died in March 1997; and that cause of death 
was listed as renal cell carcinoma, lung cancer, and 
Alzheimer's disease.  In conclusion, Dr. L explained the 
veteran's medical records indicated that necessary, 
appropriate testing and treatment of the diagnosed renal cell 
carcinoma and possible lung carcinoma could not be carried 
out due to the veteran's poor state of health caused by his 
service-connected disability (i.e., post traumatic 
encephalopathy with organic mood disorder).  It was Dr. L's 
opinion that even though the primary cause of death was 
though to be carcinoma of the lung and renal cell carcinoma, 
the veteran's service-connected brain disorder must 
nevertheless be considered as a definite contributory cause 
of death.

In an August 1999 VA medical report, D.J.N., M.D., Chief, 
Administrative Medicine, reviewed the medical records and the 
veteran's claims file.  Based upon this review, Dr. N. 
indicated that in 1996 the veteran was treated for renal cell 
carcinoma.  In August 1996, a left upper lobe mass was found, 
following which a bronchoscopy was performed but was 
undiagnostic.  In February 1997, a chest x-ray revealed that 
the mass in the left upper lobe was enlarging.  A CT scan of 
the thorax revealed a five centimeter lobulated mass in the 
posterior segment of the left upper lobe, with several 
nodules in the lingular and superior segments of the left 
lower lobe, and a questionable nodule in the right middle 
lobe.  She explained that these nodules were felt to possibly 
represent metastases, and the diagnosis was primary lung 
cancer versus metastatic renal cell carcinoma.  She went on 
the explain that in view of the diagnosis, no further 
treatment was warranted; the veteran was then transferred to 
a hospice and then to St. Rose's Home where he expired in 
March 1997.  Thus, Dr. N. opined that Alzheimer's disease did 
not contribute to the veteran's death, as any treatment for 
metastatic lung disease was not an option regardless of any 
additional diseases.  She concluded that the veteran's death 
was due to his lung cancer, which most probably was 
metastatic from the renal cell carcinoma.

In a September 2002 VA medical report, E.B., M.D., Chief, 
Medical Services, New York Harbor (VA) Health Care System, 
recorded that the veteran sustained a traumatic head injury 
during service, which was no doubt a service-connected 
injury.  Dr. B. explained that during the last several years 
of the veteran's life, he attended the VA Medical Center, 
during which time his cognitive abilities progressively 
declined.  This progressive dementia was deemed a sequel to 
his initial brain damage, and he concurred that this was a 
reasonable conclusion.  He further explained that the veteran 
was cared for at home until February 1997, when his dementia 
progressed to the stage that he could no longer feed himself.  
At that time, the veteran was then transferred to St. Rose's 
nursing home where he died some weeks later at the age of 79.  
In conclusion, Dr. B. opined that the brain injury the 
veteran sustained on active duty was the precursor to the 
declining mental capacity to terminal dementia and was a 
major factor in the veteran's demise.

Law and Regulations

To establish dependency and indemnity compensation for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service caused 
or contributed substantially or materially to cause that 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate 
cause or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause to 
cause death, and/or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Analysis

In essence, the appellant contends that the veteran developed 
Alzheimer's disease, which caused his death, and that the 
Alzheimer's disease was the direct result of his service-
connected traumatic brain injury.

The dispositive matter in this case is essentially a medical 
question.  In such matter the Board may not rely upon its' 
own independent medical judgment, Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), or upon the purported statements of 
medical causation or etiology by those, such as the 
appellant, who have no medical training, education or 
expertise, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Here, there are conflicting medical opinions as to the cause 
of the veteran's death, and whether the service-connected 
traumatic brain injury caused or contributed to the veteran's 
death.

Initially, upon the veteran's death in March 1997, the death 
certificate lists natural causes as the cause of his death, 
and the terminal documents from St. Rose's Home indicate 
diagnoses of renal cell carcinoma, lung cancer, and 
Alzheimer's disease.  These diseases have been collectively 
cited throughout VA and private medical opinion reports as 
the primary causes leading to the veteran's death, with the 
exception of the August 1999 VA medical opinion report by Dr. 
N.

The VA opinion in August 1999 was that Alzheimer's disease 
did not contribute to the veteran's death, as any treatment 
for metastatic lung disease was not an option regardless of 
any additional diseases.  However, the terminal documents, to 
include the discharge summary, from St. Rose's Home disclose 
that the veteran died exhibiting symptoms consistent with 
lung cancer and Alzheimer's disease.  Moreover, Dr. G. stated 
that the veteran sustained a traumatic brain injury in 
service, with the subsequent development of Alzheimer's 
disease.  Similarly, Dr. B. stated in September 2002 that the 
veteran's in-service traumatic brain injury was the precursor 
to the declining mental capacity to terminal dementia and was 
a major factor in the veteran's death.  And, Dr. L. stated in 
March 1999 that even though the primary cause of death was 
thought be carcinoma of the lung and renal cell carcinoma, 
the veteran's service-connected brain disorder must 
nevertheless be considered as a definite contributory cause 
of death.

While the August 1999 VA opinion indicated that Alzheimer's 
disease did not play a role in the veteran's death, the 
record is equivocal as to whether this disease caused or 
hastened the veteran's death, and whether it arose as a 
result of the veteran's service-connected traumatic brain 
injury.  As such, all that is required for the appellant to 
prevail is that the positive and negative evidence be in 
relative equipoise, in which case all doubt is favorably 
resolved.  Specifically, 38 U.S.C.A. § 5107(b) (West 2002) 
provides that when, after considering all information and lay 
and medical evidence, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is in equipoise and, 
thus, with the favorable resolution of doubt in favor of the 
appellant, service connection for the cause of the veteran's 
death is warranted. 






ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


